Citation Nr: 1550405	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  12-32 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to December 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Boston, Massachusetts VARO.  [That decision also denied additional service connection and increased rating claims, but the Veteran's September 2010 notice of disagreement (NOD) limited the appeal to the issues addressed.]  At his request, the Veteran was scheduled for a May 2015 Travel Board hearing.  He failed to appear for the hearing, and the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).

The issue of service connection for a left knee disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if f action on his part is required.


FINDING OF FACT

The Veteran is not shown to have, or during the pendency of the instant claim to have had, a right knee disability.


CONCLUSION OF LAW

Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Regarding the  claim of service connection for a right knee disability, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  March 2010 RO correspondence notified the Veteran of the information needed to substantiate and complete the claim, to include the information that he was responsible for providing, the evidence that VA would attempt to obtain on his behalf, and how VA assigns disability ratings and effective dates of awards.  He has had ample opportunity to respond/supplement the record and has not alleged that notice was less than adequate. 

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He has not identified any records pertaining to a right knee disability that remain outstanding.  An April 2010 VA examination was conducted in conjunction with claim.  Regarding right knee disability the report of that examination is adequate for rating purposes; it reflects a thorough examination with consideration of relevant medical history, and includes the findings necessary to decide this matter.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Service connection requires proof of a current claimed disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran has not provided any specifics regarding his claimed right knee disability.  His statement initiating this claim of service connection indicates that he sustained a torn lateral ligament in service [notably, his STRs include an undated physical profile for a right knee torn lateral ligament].  However, his allegations focus on the impact of such injury on his left knee.

On April 2010 VA examination, the Veteran denied advancing a claim for a right knee disability.  He reported that the alleged injury in service was to his left knee, rather than his right.  The right knee was normal on physical examination and X-ray, and a right knee disability was not diagnosed.  In his September 2010 notice of disagreement he makes no specific arguments regarding right knee disability.  He argues that the STR noting a torn collateral ligament in the right knee contains error, and that the injury, in fact, was to the left knee.

In light of the foregoing the Board finds that regarding a right knee disability, the threshold requirement for substantiating a claim of service connection is not met.   He has not presented proof of, or even alleged that he now has, a right knee disability.  As this threshold requirement is not met, he has not presented a valid claim for service connection, and the appeal in the matter must be denied. 

The Veteran is advised that evidence of a current right knee disability may present a basis for reopening of this claim.


ORDER

Service connection for a right knee disability is denied.


REMAND

Regarding left knee disability, it is noteworthy at the outset that possibly pertinent VA treatment records (which are constructively of record) appear to be outstanding.  The most recent records in the Veteran's VA electronic record are dated in February 2011.  He has submitted VA treatment records extending to April 2011, and appears to be receiving VA treatment for the disability at issue.  As updated records of VA evaluations and treatment the Veteran has received for left knee disability may contain information pertinent to the matter at hand, they must be secured.  

Furthermore, the medical opinion offered on April 2010 VA examination regarding left knee disability is inadequate for proper consideration of the claim of service connection for a left knee disability, in light of the allegations/arguments presented by the Veteran (including that the knee involved in the injury in service was misidentified).  Accordingly, a remand for an examination with a medical opinion that adequately addresses all medical questions presented in this matter is necessary.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for the records complete clinical records of all VA evaluations or treatment the Veteran has received for his left knee since February 2011.

2. Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his left knee disability.  The entire, updated record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Please identify, by diagnosis, each left knee disability entity found.

b. Please identify the likely etiology for each left knee disability entity diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's military service/injuries therein?

Please explain the rationale for the opinions offered in detail, addressing the Veteran's allegations, to specifically include:  (i) In light of the documentation of right knee torn ligament injury in service and current left knee disability but no right knee disability found, discuss the plausibility of the Veteran's allegation that the knee involved in the injury in service was misidentified.  (ii) Please address the Veteran's alternative allegation that a right knee injury caused an altered gait impacting on the left knee-resulting in the current disability.   
3. The AOJ should then review the record and readjudicate the claim of service connection for a left knee disability.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case; afford the Veteran and his representative opportunity to respond; and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


